Per Curiam.
The appellant in a petition for rehearing requests this court to define more minutely its position on the questions, whether the sums paid as premiums on the so-called premium stock subscribed for are to be treated as payments on the loan, and whether the rule announced in the main opinion is intended to apply to solvent building and loan associations. Both of these questions are answered affirmatively. As we’have construed the contract it is one of borrowing and lending money, and the borrower is entitled in equity to be credited with all sums paid on account thereof, no matter by what name the payments may be called in the contract. This being the nature of the contract in its inception, the subsequent insolvency of the corporation is immaterial.
In disposing of the case we omitted to direct that the appellant be allowed in the decree of foreclosure the attorney’s fee provided for in the mortgage; with this modification of the main opinion the cause is directed to be remanded forthwith.